328 F.2d 313
UNITED STATES of America ex rel. Richard THOMPSON, Appellant,v.James F. MARONEY, Warden, State Correctional Institution, Pittsburgh 33, Pa.
No. 14590.
United States Court of Appeals Third Circuit.
Submitted February 17, 1964.
Decided March 4, 1964.

Appeal from the United States District Court for the Western District of Pennsylvania, Edward Dumbauld, Judge.
Richard Thompson, pro se.
Richard V. Scarpitti, Dist. Atty., Erie, Pa., for appellee.
Before KALODNER and HASTIE, Circuit Judges and KIRKPATRICK, District Judge.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court will be affirmed.